JIMMY FRANCE,                 )
                              )
     Plaintiff/Appellant,     )
                              )            Davidson Chancery
                              )            No. 94-3278-III
VS.                           )
                              )            Appeal No.
                              )            01-A-01-9508-CH-00335
CHRISTINE BRADLEY,            )
COMMISSIONER OF DEPARTMENT OF )
CORRECTION, NED RAY           )
MCWHERTER, GOVERNOR OF STATE )
OF TENNESSEE, CHARLES BURSON, )
ATTORNEY GENERAL OF STATE OF )
                                                 FILED
                                                   Dec. 15, 1995
TENNESSEE, AND THE DEPARTMENT )
OF CORRECTION,                )                  Cecil Crowson, Jr.
                              )                   Appellate Court Clerk
     Defendants/Appellees.    )


                    IN THE COURT OF APPEALS OF TENNESSEE
                         MIDDLE SECTION AT NASHVILLE


         APPEAL FROM THE CHANCERY COURT OF DAVIDSON COUNTY
                       AT NASHVILLE, TENNESSEE


                 HONORABLE ROBERT S. BRANDT, CHANCELLOR


JIMMY FRANCE
222055 NECC
P.O. Box 5000
Mountain City, Tennessee 37683-5000
PLAINTIFF/APPELLANT/PRO SE


CHARLES W. BURSON
Attorney General and Reporter

EUGENE J. HONEA
Assistant Attorney General
Criminal Justice Division
450 James Robertson Parkway
Nashville, Tennessee 37243-0493
FOR DEFENDANTS/APPELLEES

AFFIRMED AND REMANDED

                                      HENRY F. TODD
                                      PRESIDING JUDGE, MIDDLE SECTION

CONCUR:
SAMUEL L. LEWIS, JUDGE
BEN H. CANTRELL, JUDGE
JIMMY FRANCE,                 )
                              )
     Plaintiff/Appellant,     )
                              )                        Davidson Chancery
                              )                        No. 94-3278-III
VS.                           )
                              )                        Appeal No.
                              )                        01-A-01-9508-CH-00335
CHRISTINE BRADLEY,            )
COMMISSIONER OF DEPARTMENT OF )
CORRECTION, NED RAY           )
MCWHERTER, GOVERNOR OF STATE )
OF TENNESSEE, CHARLES BURSON, )
ATTORNEY GENERAL OF STATE OF )
TENNESSEE, AND THE DEPARTMENT )
OF CORRECTION,                )
                              )
     Defendants/Appellees.    )


                                          OPINION


       The captioned plaintiff has appealed from the judgment of the Trial Court dismissing

his suit against the captioned defendants for a declaratory judgment and injunctive relief

regarding the constitutionality of application of certain statutes to plaintiff and certain

actions, practices and policies of the defendants.



       Plaintiff's brief on appeal presents a single issue in the following form:

               Did the lower court err in failing to find a violation of
               appellant's rights under the fourteenth amendment to the United
               States Constitution and under Article I, Section 8 and Article
               XI, Section 8 of the Tennessee Constitution and in dismissing
               appellant's petition for declaratory judgment.


        The judgment of the Trial Court reads as follows:

                In this suit the plaintiff, an inmate in the custody of the
               Tennessee Department of Correction, has filed suit claiming a
               constitutional right to be allowed to serve his sentence in a
               local jail and to receive certain credits. The plaintiff has no
               constitutional right to be allowed to serve his sentence at any
               particular place and has no constitutional right to sentence
               credits. Accordingly, his complaint is dismissed at plaintiff's
               costs.




                                                -2-
       The introduction to plaintiff's brief on appeal states:

                The Chancery Court made a finding that appellant was not
               constitutionally guaranteed a right to serve his sentence in any
               particular facility and had no constitutional right to receive any
               sentence reduction credits. However, this was not the claim
               made by appellant. Appellant's claim and the issue before this
               Court on appeal, is whether appellant's right of equal protection
               of the law is being violated by the unequal treatment in his
               ability to earn sentence reduction credits.


       The substance of plaintiff's complaint is that a court in Cocke County sentenced him

to six years in the custody of the Department of Correction; that he requested and was denied

the opportunity to serve the sentence in the Cocke County Jail where he could earn eligibility

for sentence reduction by engaging in work programs; that other prisoners were committed to

the Cocke County Jail for more serious offenses, and that they earned eligibility for sentence

reduction.



       The complaint states that discriminatory assignment of places of confinement with

differing opportunities for sentence reduction is unconstitutional.



       It appears to this Court that plaintiff's demand for equal opportunity for sentence

credits is inextricably included in the assignment to a place of incarceration.



       Under the United States Constitution, it has been repeatedly held that a prisoner has

no constitutional right to incarceration in a particular institution. Olim v. Wakinekona, 461
U.S. 238, 103 S. Ct. 1741, 75 L. Ed. 2d 813 (1983); Meachum v. Fano, 427 U.S. 215, 96 S. Ct.
2532, 49 L. Ed. 2d 451 (1976).



       Plaintiff cites no authority that the rule is otherwise under the Tennessee Constitution,

and none is found by this Court.




                                               -3-
       A prisoner has no constitutional right to receive sentence credits. Wolff v. McDonnell,

418 U.S. 539, 94 S. Ct. 2963, 41 L. Ed. 2d 935 (1974).



       Petitioner cites no statute granting him a substantive right to confinement where

sentence credits may be earned, and none is found by this Court.



       It is well known that no two individuals are identical. This is especially true of

persons incarcerated in correctional institutions. Each has a particular history of conduct and

personality. Correction officials must have broad discretion in the assignment of inmates to

available institutions. No right to a particular assignment can be enforced under such

circumstances.



       Plaintiff's complaint fails to state a claim for which relief can be granted. T.R.C.P.

Rule 12.02(6).



       The judgment of the Trial Court is affirmed. Costs of this appeal are taxed against the

plaintiff. The cause is remanded to the Trial Court for any necessary further pleadings.



       Affirmed and Remanded.

                                              _______________________________________
                                              HENRY F. TODD
                                              PRESIDING JUDGE, MIDDLE SECTION



CONCUR:


_____________________________________
SAMUEL L. LEWIS, JUDGE


_____________________________________
BEN H. CANTRELL, JUDGE




                                              -4-